DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation of application 16/690,778 now patent 10,986,708 filed on 11/21/2019, which is a 371 of PCT/CN2019/092305 filed on 06/21/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022, 03/12/2021 has been considered by the examiner. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,986,708. This is a statutory double patenting rejection.
Instant Application
U.S. Patent 10,986,708B2
Claim 8. A circuit, comprising: 
     a digital-to-analog converter (DAC) having a first DAC terminal and a second DAC terminal; a first transistor having: a first current terminal coupled to the first DAC terminal; a second current terminal; and a first control terminal; and a second transistor having: a third current terminal coupled to the first DAC terminal; a fourth current terminal coupled to the second current terminal; and a second control terminal; a switch coupled between the first control terminal and the second control terminal.

Claim 9. The circuit of claim 8, further comprising 
     a current mirror coupled to the second current terminal and to the second DAC terminal.
Claim 1. A circuit, comprising: 
     a digital-to-analog converter (DAC) having a first DAC terminal and a second DAC terminal; a first transistor having: a first current terminal coupled to the first DAC terminal; a second current terminal; and a first control terminal; a second transistor having: a third current terminal coupled to the first DAC terminal; a fourth current terminal coupled to the second current terminal; and a second control terminal; a switch coupled between the first control terminal and the second control terminal; and 


   
     a current mirror coupled to the second current terminal and to the second DAC terminal.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19 of U.S. Patent No. 10,986,708. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
U.S. Patent 10,986,708B2
Claim 1. A method, comprising: 
receiving, by 
     a driver, 
     a first control signal; receiving, by the driver, 
     a second control signal; 

     in response to determining, by the driver, that the second control signal has a first value, instructing a digital-to-analog converter (DAC) to produce a current with a first voltage headroom (VHR) value, responsive to the first control signal and a reference current; and 
     in response to determining, by the driver, that the second control signal has a second value, instruct the DAC to produce the current with a second VHR value.
Claim 12. A circuit, comprising: 
     
     a driver configured to: 
     receive a first control signal; 

     receive a second control signal; 
  
     in response to determining that the second control signal indicates a first partition, control a digital-to-analog converter (DAC) to produce a current, responsive to the first control signal and a reference current, with a first voltage headroom (VHR) value; and 
  
    in response to determining that the second control signal indicates a second partition, control the DAC to produce the current with a second VHR value.
Claim 2. The method of claim 1, further comprising: receiving, by a processing element, 
     an input signal; 
     partitioning, by the processing element, the input signal, to produce the second control signal, comprising: 
     while the input signal has a value in a first range, mapping the input signal to the first range; and while the input signal has a value in a second range, mapping the input signal to the second range.
Claim 13. The circuit of claim 12, further comprising a processing element configured to: 
     receive an input signal; 
     partition the input signal, to produce the second control signal, comprising: 
 
     while the input signal has a value in a first range, mapping the input signal to the first range; and while the input signal has a value in a second range, mapping the input signal to the second range.
Claim 3. The method of claim 2, wherein the driver comprises: 
     the DAC having a first DAC terminal and a second DAC terminal; 
     receiving, by the DAC, the first control signal from the processing element
     a first transistor having a first current terminal coupled to the first DAC terminal, a second current terminal, and a first control terminal; 
     a second transistor having a third current terminal coupled to the first DAC terminal, a fourth current terminal coupled to the second current terminal, and a second control terminal; 
     a switch coupled between the second control terminal and the first control terminal; 
     receiving, by the switch, the second control signal.
     a first current mirror coupled to the second current terminal and the second DAC terminal; 
      a second current mirror coupled to the first current mirror; and 
     a third transistor having a fifth current terminal coupled to the first DAC terminal, 
     a sixth current terminal coupled to the second DAC terminal, and 
     a third control terminal coupled to the first control terminal, 
Claim 14. The circuit of claim 13, wherein the driver comprises: 
     the DAC comprising a first DAC terminal and a second DAC terminal, and 
     the DAC configured to receive the first control signal from the processing element; 
     a first transistor having a first current terminal coupled to the first DAC terminal, a second current terminal, and a first control terminal; 
     a second transistor having a third current terminal coupled to the first DAC terminal, a fourth current terminal coupled to the second current terminal, and a second control terminal; 
     a switch coupled between the second control terminal and the first control terminal, 
     the switch configured to receive the second control signal; 
     a first current mirror coupled to the second current terminal and the second DAC terminal; 
     a second current mirror coupled to the first current mirror; and 
     a third transistor having a fifth current terminal coupled to the first DAC terminal, 
     a sixth current terminal coupled to the second DAC terminal, and 
     a third control terminal coupled to the first control terminal.
Claim 4. The method of claim 3, wherein the first current mirror comprises: a fourth transistor having a seventh current terminal coupled to the second current terminal, an eighth current terminal, and a fourth control terminal; and a fifth transistor comprising a ninth current terminal coupled to the second DAC terminal, a tenth terminal coupled to the fourth control terminal, and a fifth control terminal coupled to the fourth control terminal, and wherein the second current mirror comprises: a sixth transistor having a twelfth current terminal coupled to a ground terminal, an eleventh current terminal coupled to the eighth current terminal, and a sixth control terminal coupled to the eighth current terminal; and a seventh transistor having a fourteenth current terminal coupled to the ground terminal, a thirteenth current terminal coupled to the fourth control terminal, and a seventh control terminal coupled to the eighth current terminal.
Claim 16. The circuit of claim 14, wherein the first current mirror comprises: a fourth transistor having a seventh current terminal coupled to the second current terminal, an eighth current terminal, and a fourth control terminal; and a fifth transistor comprising a ninth current terminal coupled to the second DAC terminal, a tenth terminal coupled to the fourth control terminal, and a fifth control terminal coupled to the fourth control terminal, and wherein the second current mirror comprises: a sixth transistor having a twelfth current terminal coupled to a ground terminal, an eleventh current terminal coupled to the eighth current terminal, and a sixth control terminal coupled to the eighth current terminal; and a seventh transistor having a fourteenth current terminal coupled to the ground terminal, a thirteenth current terminal coupled to the fourth control terminal, and a seventh control terminal coupled to the eighth current terminal.
Claim 5. The method of claim 4, wherein the DAC comprises: transistors each having a source coupled to the first DAC terminal, a drain coupled to the second DAC terminal, and a gate; and switches, wherein each of the switches is coupled between a gate of one of the transistors and the first control terminal, and wherein each of the switches is configured to receive and be controlled by one bit of the first control signal, wherein a number of the transistors and a number of the switches corresponds to a number of bits of the first control signal.
Claim 15. The circuit of claim 14, wherein the DAC comprises: transistors each having a source terminal coupled to the first DAC terminal, a drain terminal coupled to the second DAC terminal, and a gate terminal; and switches, wherein each of the switches is coupled between a gate terminal of one of the transistors and the first control terminal, and wherein each of the switches is configured to receive and be controlled by one bit of the first control signal, wherein a number of the transistors and a number of the switches corresponds to a number of bits of the first control signal.
Claim 6. The method of claim 5, wherein the driver further comprises: an eighth transistor having a sixteenth current terminal coupled to the ground terminal, a fifteenth current terminal, and an eighth control terminal coupled to the eighth current terminal; a buffer circuit having an input and an output, the input coupled to the fifteenth current terminal and the output coupled to the first control terminal; and a current source coupled between the first DAC terminal and the fifteenth current terminal.
Claim 17. The circuit of claim 16, wherein the driver further comprises: an eighth transistor having a sixteenth current terminal coupled to the ground terminal, a fifteenth current terminal, and an eighth control terminal coupled to the eighth current terminal; a buffer circuit having an input and an output, the input coupled to the fifteenth current terminal and the output coupled to the first control terminal; and a current source coupled between the first DAC terminal and the fifteenth current terminal.
Claim 7. The method of claim 1, wherein 
     the first VHR is greater than the second VHR value, and wherein the second VHR value is reduced without modifying the reference current.
Claim 19. The circuit of claim 14, wherein 
     the first VHR is greater than the second VHR, and wherein the second VHR is reduced without modifying the reference current.
Claim 8. A circuit, comprising: 
     a digital-to-analog converter (DAC) having a first DAC terminal and a second DAC terminal; a first transistor having: a first current terminal coupled to the first DAC terminal; a second current terminal; and a first control terminal; and a second transistor having: a third current terminal coupled to the first DAC terminal; a fourth current terminal coupled to the second current terminal; and a second control terminal; a switch coupled between the first control terminal and the second control terminal.


Claim 1. A circuit, comprising: 
     a digital-to-analog converter (DAC) having a first DAC terminal and a second DAC terminal; a first transistor having: a first current terminal coupled to the first DAC terminal; a second current terminal; and a first control terminal; a second transistor having: a third current terminal coupled to the first DAC terminal; a fourth current terminal coupled to the second current terminal; and a second control terminal; a switch coupled between the first control terminal and the second control terminal; and 
      a current mirror coupled to the second current terminal and to the second DAC terminal.
Claim 10. The circuit of claim 9, wherein the current mirror comprises: 
     a fourth transistor having a seventh current terminal coupled to the second current terminal, an eighth current terminal, and 
     a fourth control terminal; and a fifth transistor having a ninth current terminal coupled to the second DAC terminal, a tenth current terminal coupled to the fourth control terminal, and a fifth control terminal coupled to the fourth control terminal.
Claim 4. The circuit of claim 3, wherein the first current mirror comprises: 
     a fourth transistor having a seventh current terminal coupled to the second current terminal, an eighth current terminal, and
       a fourth control terminal; and a fifth transistor having a ninth current terminal coupled to the second DAC terminal, a tenth current terminal coupled to the fourth control terminal, and a fifth control terminal coupled to the fourth control terminal.
Claim 11. The circuit of claim 10, wherein the current mirror is 
     a first current mirror, the circuit further comprising 
     a second current mirror comprising: 







      
      a sixth transistor having a twelfth current terminal coupled to a ground terminal, an eleventh current terminal coupled to the eighth current terminal, and a sixth control terminal coupled to the eighth current terminal; and a seventh transistor having a fourteenth current terminal coupled to the ground terminal, a thirteenth current terminal coupled to the fourth current terminal, and a seventh control terminal coupled to the eighth current terminal.
Claim 3. The circuit of claim 1, wherein the current mirror is 
     a first current mirror, the circuit further comprising: 
     a second current mirror coupled to the first current mirror; and a third transistor having: a fifth current terminal coupled to the first DAC terminal; a sixth current terminal coupled to the second DAC terminal; and a third control terminal coupled to the first control terminal.

Claim 5. The circuit of claim 4, wherein the second current mirror comprises: 
     a sixth transistor having a twelfth current terminal coupled to a ground terminal, an eleventh current terminal coupled to the eighth current terminal, and a sixth control terminal coupled to the eighth current terminal; and a seventh transistor having a fourteenth current terminal coupled to the ground terminal, a thirteenth current terminal coupled to the fourth current terminal, and a seventh control terminal coupled to the eighth current terminal.
Claim 12. The circuit of claim 11, further comprising: an eighth transistor having a sixteenth current terminal coupled to the ground terminal, a fifteenth current terminal, and an eighth control terminal coupled to the eighth current terminal; a buffer circuit having an input terminal and an output terminal, the input terminal coupled to the fifteenth current terminal, and the output terminal coupled to the first control terminal; and a current source coupled between the first DAC terminal and the fifteenth current terminal.
Claim 6. The circuit of claim 5, further comprising: an eighth transistor having a sixteenth current terminal coupled to the ground terminal, a fifteenth current terminal, and an eighth control terminal coupled to the eighth current terminal; a buffer circuit having an input terminal and an output terminal, the input terminal coupled to the fifteenth current terminal, and the output terminal coupled to the first control terminal; and a current source coupled between the first DAC terminal and the fifteenth current terminal.
Claim 13. The circuit of claim 8, wherein the DAC is configured to receive bits of a first control signal and the switch is configured to receive a second control signal.
Claim 7. The circuit of claim 1, wherein the DAC is configured to receive bits of a first control signal and the switch is configured to receive a second control signal.
Claim 14. The circuit of claim 13, wherein the DAC comprises: transistors each having a source coupled to the first DAC terminal, a drain coupled to the second DAC terminal, and a gate; and switches, wherein each of the switches is coupled between a gate terminal of one of the transistors and the first control terminal, and wherein each of the switches is configured to receive and be controlled by one bit of bits of the first control signal, wherein a number of the transistors and a number of the switches corresponds to a number of the bits of the first control signal.
Claim 8. The circuit of claim 7, wherein the DAC comprises: transistors each having a source coupled to the first DAC terminal, a drain coupled to the second DAC terminal, and a gate; and switches, wherein each of the switches is coupled between a gate terminal of one of the transistors and the first control terminal, and wherein each of the switches is configured to receive and be controlled by one bit of bits of the first control signal, wherein a number of the transistors and a number of the switches corresponds to a number of the bits of the first control signal.
Claim 15. The circuit of claim 13, further comprising a processing element configured to: receive a brightness code; produce the first control signal by mapping the brightness code to a first value range or a second value range based on a value of the brightness code; and produce the second control signal based on the value of the brightness code, wherein the processing element has a first output and multiple second outputs, wherein the first output is coupled to the switch to provide the second control signal to the switch, and wherein the multiple second outputs are coupled to the DAC to provide the first control signal to the DAC.
Claim 9. The circuit of claim 7, further comprising a processing element configured to: receive a brightness code; generate the first control signal by mapping the brightness code to a first value range or a second value range based on a value of the brightness code; and generate the second control signal based on the value of the brightness code, wherein the processing element comprises a first output and multiple second outputs, wherein the first output is coupled to the switch to provide the second control signal to the switch, and wherein the multiple second outputs are coupled to the DAC to provide the first control signal to the DAC.
Claim 16. The circuit of claim 15, wherein the processing element generates the first control signal by: performing a direct mapping from the brightness code to the first control signal in the first value range while the brightness code has a value in the first value range; and performing an arithmetic left shift on the brightness code and complementing a least significant bit of the result of the arithmetic left shift while the brightness code has a value not in the first value range.
Claim 10. The circuit of claim 9, wherein the processing element generates the first control signal by: performing a direct mapping from the brightness code to the first control signal in the first value range while the brightness code has a value in the first value range; and performing an arithmetic left shift on the brightness code and complementing a least significant bit of the result of the arithmetic left shift while the brightness code has a value not in the first value range.
Claim 17. The circuit of claim 15, wherein the processing element is configured to produce the second control signal having a value of 1 while the brightness code has a value in the first value range, and wherein the processing element is configured to produce the second control signal having a value of 2 while the brightness code has a value not in the first value range.
Claim 11. The circuit of claim 9, wherein the processing element generates the second control signal having a value of 1 while the brightness code has a value in the first value range, and wherein the processing element generates the second control signal having a value of 2 while the brightness code has a value not in the first value range.
Claim 18. A method comprising: receiving, by a processing element, 

     a brightness code; producing, by the processing element, a first control signal by mapping the brightness code to a first value range or to a second value range based on a value of the brightness code; and producing, by the processing element, a second control signal based on the value of the brightness code.

Claim 9. The circuit of claim 7, further comprising a processing element configured to: receive 
     a brightness code; generate the first control signal by mapping the brightness code to a first value range or a second value range based on a value of the brightness code; and generate the second control signal based on the value of the brightness code, wherein the processing element comprises a first output and multiple second outputs, wherein the first output is coupled to the switch to provide the second control signal to the switch, and wherein the multiple second outputs are coupled to the DAC to provide the first control signal to the DAC.
Claim 19. The method of claim 18, wherein producing
      the first control signal comprises: performing a direct mapping from the brightness code to the first control signal in the first value range while the brightness code has a value in the first value range; and performing an arithmetic left shift on the brightness code and complementing a least significant bit of the result of the arithmetic left shift while the brightness code has a value not in the first value range.
Claim 10. The circuit of claim 9, wherein the processing element generates 
     the first control signal by: performing a direct mapping from the brightness code to the first control signal in the first value range while the brightness code has a value in the first value range; and performing an arithmetic left shift on the brightness code and complementing a least significant bit of the result of the arithmetic left shift while the brightness code has a value not in the first value range.
Claim 20. The method of claim 18, wherein producing 
     the second control signal comprises setting the second control signal to a value of 1 while the brightness code has a value in the first value range, and setting the second control signal to a value of 2 while the brightness code has a value not in the first value range.
Claim 11. The circuit of claim 9, wherein the processing element generates 
     the second control signal having a value of 1 while the brightness code has a value in the first value range, and wherein the processing element generates the second control signal having a value of 2 while the brightness code has a value not in the first value range.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2021/0037625A1 hereinafter “Chen” 
Regarding claim 18, Chen discloses a method comprising: 
receiving, by a processing element, a brightness code; (20L1-43: dynamic window modulator configured to compare the brightness code to examiner the brightness codes are the same or not)
producing, by the processing element, a first control signal by mapping the brightness code to a first value range or to a second value range based on a value of the brightness code (¶20L1-43: in response to the comparison results indicating that the brightness codes are the same, the dynamic window modulator generates the contorl signal send to the brightness code calculation circuit); and 
producing, by the processing element, a second control signal based on the value of the brightness code. (19L1-4: the driving current generation circuit generate a driving current according to the brightness codes generated by the brightness code calculation circuit) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 4, 2022